Citation Nr: 0826890	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of frozen 
feet.

2. Entitlement to service connection for residuals of 
bilateral leg injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  His decorations include the Combat Infantryman Badge.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Initially the Board denied these claims.  The matter was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the decision as to these issues was 
Vacated and Remanded to the Board.

The claim was previously remanded by the Board in October 
2005 and February 2007 for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.

In July 2003 and April 2007 the veteran testified at personal 
hearings before hearing officers at the RO.  Transcripts of 
those hearings have been associated with the claims file.  At 
the veteran's April 2007 personal hearing he stated that he 
wished to reopen his claim for a neck disability.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The veteran submitted additional evidence in October 2007, 
after the most recent supplemental statement of the case 
(SSOC), and waived initial consideration of the evidence by 
the RO.  The veteran also submitted a statement in May 2008 
that has been considered.  This statement did not contain any 
additional evidence not previously considered by the RO and 
did not indicate that any additional evidence would be 
forthcoming.  The veteran's representative submitted a post-
remand brief 2 months later which similarly did not indicate 
any forthcoming evidence.  No additional evidence has been 
received.  

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.

The issue of entitlement to service connection for residuals 
of bilateral leg injuries is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of frozen feet are not shown during service and no 
current foot pathology is shown to have been caused by any 
in-service event, including exposure to moisture and cold 
temperatures.  


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

The veteran's claim for entitlement to service connection for 
residuals of bilateral leg injuries is being remanded; 
accordingly, further discussion regarding the VCAA duties 
relevant to that issue is unnecessary at this time.

Regarding the veteran's claim for entitlement to service 
connection for residuals of frozen feet, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in April 2001 that fully addressed all three notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
April 2001 notice letter provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  The Board notes that the veteran was 
later provided proper notice as to degrees of disability and 
effective dates in a letter sent to him the same month the 
Court decided Dingess/Hartman.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, "buddy statements", hearing transcripts, news 
articles, a book excerpt, copies of photographs, service 
personnel records, morning reports, private medical records, 
VA treatment records, and service treatment records.  There 
is no indication that any other treatment records exist that 
should be requested, or that any available pertinent evidence 
has not been received.  At the veteran's July 2003 personal 
hearing he stated that he had no treatment outside of service 
for frozen feet.  VA examinations were provided in connection 
with this claim.  

While at one point it was thought that the veteran's service 
records were destroyed in an unintentional fire, it appears 
that the veteran's claims file contains a complete set of his 
original service treatment records.  Reports of the veteran's 
January 1944 local board examination and classification, his 
January 1944 induction examination, his May 1946 separation 
examination, and other various progress notes and medical 
records are in the claims file.  

The February 2007 Board remand stated that on remand the RO 
should give consideration to the provisions of 38 U.S.C.A. 
§ 1154(b) (Consideration to be accorded time, place, and 
circumstances of service).  The July 2007 SSOC does not 
include any specific discussion of section 1154(b), although 
it did note that no new objective evidence had been received.  
The Board is taking as fact the veteran's statements that he 
had cold wet feet during service and does not see any 
prejudice in proceeding to issue a final decision on this 
issue.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has residuals of frozen feet as a 
result of having cold wet feet while serving in the United 
States Army in Europe during World War II.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has current residuals of frozen feet as a result 
of his military service.  

At the veteran's personal hearings, he testified that his 
unit did not have adequate cold weather clothing.  He stated 
that he did not have winter clothing or boots and did not 
have a change of socks regularly.  He reported that his feet 
froze because of snow, weather, and an incident where he fell 
into a cesspool.  The veteran stated that he did not tell any 
doctors about his frozen feet while in service.  

The veteran's service treatment records are devoid of any 
complaint or treatment related to residuals of frozen feet.  
His separation examination showed no abnormalities noted on 
examination of the skin, no varicose veins, and normal feet.  
The examiner also specifically noted no musculoskeletal 
defects or neurological diagnoses.  No residuals of frozen 
feet were listed in the portion of the report reserved for 
significant diseases, wounds and injuries.  The Board is 
aware that the veteran does not recall having a separation 
examination while in service.  The veteran's claims file does 
contain an original report made in connection with a 
separation examination performed on the veteran in May 1946.  
The Board takes this opportunity to assure the veteran that 
his claims file is not intermingled with another veteran's 
claims file.  While the veteran was sent a letter where the 
second page listed another veteran's name, such appears to be 
an administrative error and is not the result of the 
veteran's claims file being intermingled with another 
veteran's file.  The documents used in making this decision 
were solely documents relevant to the veteran.  

The Board is aware that the veteran is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The veteran has stated that his feet were often wet and 
exposed to cold temperatures while in service.  In support of 
his contentions, the veteran also submitted copies of 
photographs of his unit showing the clothing they were 
issued, letters from veterans he served with (and a widow of 
such a veteran), and articles about his unit.  The veteran 
served in Europe during winter months and the Board takes as 
fact his assertions that his feet were exposed to moisture 
and cold temperatures for sustained periods of time while in 
service.  However, the veteran's combat status would not 
allow him to allege that there is a relationship between any 
post-service diagnoses related to his feet and exposure to 
moisture and cold during service, as that requires a medical 
opinion.  See Caluza, 7 Vet. App. at 507; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his statements 
alone do not establish a nexus between any current disability 
and service.  

The Board wishes to make clear that it does not doubt the 
sincerity of the veteran's belief that he has current 
residuals of frozen feet in service or that he had cold wet 
feet for sustained periods of time during service.  However, 
having cold, wet, or even frozen feet during service is not 
enough to award service connection; the veteran must have a 
current residual that is related to his service.  See 
38 C.F.R. § 3.303.  As explained below, such is not shown by 
the competent evidence of record.  

A July 2003 private treatment note shows that the veteran 
presented at that time stating that he had frostbite from 60 
years ago.  On examination the veteran had excellent pedal 
pulses, no signs of any neuropathy, itching from stockings, 
no signs of any xerosis, and fungal nails with yellowish, 
thick, crumbling hypertrophic toenails bilaterally.  

The veteran was given a series of VA examinations all by the 
same VA examiner in February 2006.  The examiner noted the 
veteran's relevant medical history and a review of the claims 
file.  

At the cold injury examination the veteran reported serving 
in World War II in the winter of 1944-45.  He stated that he 
went to the Aid Station to warm up because of coldness in the 
legs and feet but there were no overnight stays.  The veteran 
reported having a cold sensitization in both feet.  He had no 
amputation or tissue loss.  He did not have any complaint of 
hyperhidrosis and no history of Raynaud's phenomenon type of 
pain.  The veteran said that he had numbness in his feet at 
the time of the cold injury in 1944-45.  He never had 
Athletes foot problems and has not had any frostbite scars, 
ulcerations or breakdown of the skin because of frostbite 
scars.  As far as nail growth, he said yes he has always had 
trouble growing his nails.  He has nails that chip easily and 
they do not grow out.

On physical examination, ambulation was steady.  Skin 
examination showed on the lower extremities color was normal 
aside from scattered brown brawny discoloration of the 
bilateral lower extremities.  There was mild edema of the 
right lower extremity and none in the left.  Temperature of 
the feet and legs were warm.  Skin was dry with no 
ulcerations.  Hair growth was absent on the feet bilaterally.  
The veteran did have evidence of toenail mycotic infection 
but no Athletes feet.  As far as scarring other than the skin 
discoloration from venous stasis dermatitis there were no 
scars on the legs or feet.  He had onychomycosis of all the 
nails.  Neurologically, reflexes were normal.  Sensory wise 
monofilament was sporadically decreased in lower legs and 
both feet.  No specific pattern was noted.  Orthopedically, 
the veteran had no joint pain complaints specifically at the 
time of the examination.  No pes planus was noted and the 
ligamentous strength in the lower extremities was normal.  
The veteran did not have any excessive degree of callous on 
either foot.  He did not have any pain on manipulation of the 
joints.  There was no loss of tissue of the digits or other 
areas.  The veteran had varicose veins bilaterally.  The 
diagnoses given were (1) onychomycotic toenails not secondary 
to cold injuries and (2) venous stasis dermatitis secondary 
to varicose veins not secondary to cold injuries.  The 
examiner stated that he did not see residuals specifically 
from frozen feet injuries but that the veteran did have some 
ongoing problems in both of his lower extremities.  It was 
the examiner's opinion that the venous stasis dermatitis, 
onychomycosis of the toenails and right foot plantar 
fasciitis type pain problem were not secondary to cold 
injuries.  

At the veteran's feet examination he reported having pain in 
the instep of his right foot.  The veteran also reported 
having no traumatic injuries to either foot but having cold 
feet injuries in Europe in the winter of 1944-45.  On 
physical examination he could wiggle all of his toes on both 
feet normally.  Examination of the left foot was normal.  
Right foot examination revealed tenderness to direct 
palpation along the arch instep, no heel pain, and no 
Achilles pain.  There was no evidence of pes planus 
deformities and the veteran could momentarily rise up on the 
balls of his feet and the back of his heels without 
difficulty.  His gait was normal and the examiner did not see 
any excessive callous of either foot.  There was no breakdown 
of the skin or unusual shoe wear.  All of the veteran's 
toenails were chipped and atrophic yellowed mycotic nails.  
He had both low feet normal pedal pulses and very mild 
swelling of the right foot, ankle and calf area.  There were 
no hammertoes, clawfoot, flat or high arch, or bun 
deformities on either foot.  X-rays were also performed.  The 
diagnoses given were (1) right foot plantar fasciitis not 
secondary to cold injury; (2) right foot great toe mild 
degenerative joint disease and small asymptomatic heel spur 
not secondary to cold injury; and (3) asymptomatic left foot 
miniscule metallic foreign body.  

The joints and skin examinations did not reveal any diagnoses 
related to residuals of frozen feet.  

A June 2006 VA dermatology consultation includes a relevant 
assessment of tinea pedis and possible onychomycosis between 
the digits of the toes and toenails.  The chief of 
dermatology felt this was most likely not related to the 
stasis changes in the lower legs.  Similar findings were made 
in September 2006.   

There is no competent medical evidence in significant 
conflict with the above evidence.  Simply put, while the 
competent medical evidence shows that the veteran does have 
some current foot pathology (plantar fasciitis type pain, 
mild degenerative joint disease, heel spur, metallic foreign 
body retained, onychomycosis, etc.) it is not shown that any 
current foot pathology is related to cold exposure or the 
veteran's service.  In fact, after a review of the relevant 
evidence and an examination a VA examiner specifically opined 
that the veteran does not have any residuals of frozen feet 
in service.   The veteran's statements and the other 
statements submitted relevant to the conditions the veteran 
served in show an event in service, namely that the veteran 
had cold wet feet for a sustained period of time, but they do 
not show that he has a current disability of the feet that is 
related to these conditions.  

The Board is aware that on a statement written on a copy of 
the February 2006 VA cold weather injury examination report 
the veteran described having frostbite scars on all 
extremities.  On examination for the purpose of identifying 
residuals of any cold weather injury in February 2006, no 
scars of the feet were noted.  According to the examination 
report, at that examination the veteran reported having no 
frostbite scars, ulcerations or breakdown of the skin because 
of frostbite scars.  Moreover, no medical professional has 
indicated that the veteran has any scars on his feet as a 
result of his service.  Accordingly, the Board finds that 
service connection for scars of the feet as residuals of 
frozen feet in service is not warranted.    

In sum, the preponderance of the competent evidence is 
against a finding of in-service residuals of frozen feet and 
a nexus between any post-service diagnoses relating to the 
veteran's feet and his service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for residuals of frozen 
feet is denied.


REMAND

The veteran asserts that he has residuals of bilateral leg 
injuries that occurred during combat in World War II.  
According to the veteran, in March or April of 1945 he fell 
through some boards into a "cesspool" injuring his legs.  
He states his legs were scraped bilaterally.  The veteran's 
service treatment records show that he was examined a few 
months later in June 1945 where he was diagnosed with an 
acute abscess of the left leg, cause undetermined.  In July 
1945 the wound was described as an ulcer.  The veteran 
noticed pus coming out of the wound.  It was noted that the 
ulcer developed as a result of irritation from the veteran's 
combat boot.  It was not stated whether it was thought the 
veteran's boot irritated his skin causing the ulcer or simply 
irritated the preexisting abscess.  In any event, the veteran 
reports that this ulcer/abscess was a result of falling into 
the cesspool and not from his combat boots.  The veteran also 
reports sustained exposure to cold wet conditions during 
service.  

The veteran was afforded a VA skin examination in February 
2006.  Findings from this examination indicate that further 
examination and opinion are necessary.  The VA physician's 
assistant who examined the veteran stated that the veteran 
had a small area of cutaneous vasculitis of right lower leg 
that the examiner could not say definitely was secondary to 
cold injury but merely by speculation would say that it could 
be possible.  The examiner also stated that the veteran had 
venous stasis dermatitis not secondary to cold injury and 
that he would suggest that if further examination or opinion 
was needed, that the veteran be examined by a dermatology 
specialist which is a specialty department that was not 
available at the VA Medical Center (VAMC) in Butler, 
Pennsylvania.  These findings suggest that further 
examination and opinion by a dermatologist should be sought.  
Moreover, the veteran has contended that he has current 
residuals of bilateral leg injuries that may be the result of 
cold exposure or injury as explained above.  The findings 
made by the physician's assistant only address cold exposure.  

The veteran should be scheduled for a VA examination and an 
opinion should be obtained from a dermatologist.  As 
indicated, a fee basis dermatology examination may be 
scheduled, if appropriate.  Specific instructions to the 
examiner are detailed below.  The veteran is hereby placed on 
notice that his claim will be rated based on the evidence of 
record in the event he does not indicate a willingness to 
report for any VA examination(s) or if he fails to report for 
any scheduled VA examination(s).  See 38 C.F.R. § 3.655(b) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination with a VA or fee basis 
dermatologist to determine the nature and 
etiology of any current skin disorder(s) 
of the legs.  The claims file should be 
made available to the examiner for review 
prior to entering an opinion.  If the 
examiner states that any of the requested 
opinions are outside the province of his 
or her expertise, additional opinion(s) 
should be obtained before the case is 
returned to the Board.  Any opinion(s) 
should be obtained from a physician who 
has had an opportunity to review the 
claims file.  Any opinion(s) should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  Pigmented purpura, 
Schamberg disease, and stasis dermatitis 
have been mentioned in post-service 
medical records.  A brief discussion of 
these disorders would be helpful.  The 
Board is particularly interested in 
whether any of these terms are used 
interchangeably or represent relatively 
similar disorders.  



The examiner is requested to comment 
specifically on the following: 

(a)	Please describe all current skin 
disorders related to the veteran's 
legs;  
(b)	If current skin disorder(s) are 
present, please offer an opinion as to 
whether any of the current skin 
disorder(s) are at least as likely as 
not (50 percent or greater chance) 
related to the veteran's service, to 
include as a result of exposure to cold 
temperatures or scraping his legs when 
falling through boards into what could 
be described as a cesspool; and, 
(c)	Please offer an opinion as to 
whether the veteran has varicose veins 
of either or both legs that are at 
least as likely as not related to his 
service.   

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated 
with consideration of the provisions of 38 
U.S.C.A. §1154(b) (Consideration to be 
accorded time, place, and circumstances of 
service).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


